United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 1, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-20923
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

VICTOR MATEO,
also known as Tomas Carlos,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-01-CR-521-4
                        --------------------

Before EMILIO M.    GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Victor Mateo has filed a motion

to withdraw and an accompanying brief as required by Anders v.

California, 386 U.S. 738, 744 (1967).    Mateo has responded to

counsel’s brief.    Mateo also moves this court for the appointment

of new counsel and consideration of his case by the en banc

court.    Our independent review of counsel’s brief, Mateo’s

response, and the record discloses no nonfrivolous issues for

appeal.    Accordingly, counsel’s motion for leave to withdraw is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-20923
                                -2-

GRANTED, counsel is EXCUSED from further responsibilities herein,

and this appeal is DISMISSED.     See 5TH CIR. R. 42.2.   All other

outstanding motions are DENIED.

     Our review did reveal one clerical error in the record.      The

indictment charged Mateo with attempted distribution of more than

500 grams of cocaine.   This same offense is listed in his plea

agreement and was given at rearraignment.     The judgment, however,

lists the offense of conviction as possession of more than 500

grams of cocaine with intent to distribute.     Accordingly, this

matter is REMANDED TO THE DISTRICT COURT for correction of the

clerical error in the judgment pursuant to FED. R. CRIM. P. 36.